DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claim 11 is newly added. Claims 1-3, 5 and 11 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rochat et al (US 2004/0219157) and Rhoades et al (US 2006/0287276) in view of Bornet et al (Digest. Liver Dis., 2002) and Lewis et al (Clin. Gastroenterol. Hepatol., 2005).
Rochat teaches the administration of a prebiotic, such as a fructooligosaccharide (FOS) for the decrease in inflammatory processes and treatment of chronic inflammation, as well as activation of immune parameters. The treatment also reduces the risk of deleterious infections. See abstract and paragraphs [0019], [0022] and [0026]. The reference exemplifies the administration of 8 g/day of short chain FOS (Actilight 950P) to patients for 63 days. See 
The reference does not teach administration for 90 days and is silent regarding increase in Lachnospira.  
Rhoades also teaches the administration of FOS. The treatment inhibits the adhesion of pathogens for reducing or inhibiting the invasion of infection as well as the prevention and treatment of acute and chronic inflammatory bacteria-associated enteric disorders. The reference further recommends administration to those at risk of particular gastrointestinal diseases, including colon cancer. See paragraphs [0011]-[0012], [0029] and [0063]. The reference exemplifies the administration of about 6 g/day of FOS to human patients. See paragraphs [0067]-[0069].   
Bornet reviews the nutritional aspects of short chain FOS (scFOS). The reference reiterates benefits, such as the bifidogenic effect and immunopotentiating activity of scFOS ingestion. See pp S114-S115. The reference further elaborates on the effect of bacterial fermentation of the scFOS to provide short chain fatty acids (SCFAs) to the colon and the benefits of these, particularly butyrate. These include a preventive effect on the development of colon cancer. See pp S116-S117. The reference further discusses the composition of scFOS generally and provides the oligosaccharide components of the Actilight scFOS product. See Figures 1 and 2. 
It would have been obvious to one having ordinary skill at the time the application was filed to administer scFOS to a subject for an extended period, such as 90 days, with a reasonable expectation of success. The art expressly teaches the administration of scFOS in the required dosage range for treatment of chronic conditions as well as a nutritional supplement with myriad Lachnospira would necessarily be achieved. The art is silent on this, but it teaches that the benefits cited by Applicant as being associated with such an increase in abundance of Lachnospira are known to be produced by administration of FOS. Benefits such as the production of butyrate and reduction in colon cancer are discussed above. Regarding other cited benefits, for example, Lewis teaches that administration of FOS to patients with C. difficile-associated diarrhea are less likely to relapse than those taking a placebo.  
Applicant has not demonstrated any criticality in the 90-day administration period that overcomes the obviousness of such treatment over the art of record. 
Applicant’s arguments filed June 29, 2021 have been fully considered but they are not persuasive.
Applicant argues that Rochat provides no teaching to administer FOS to increase the bacterial count of bacterial species other than Bifidobacterium, so that there is no predictability regarding an increase in Lachnospira. This is not found to be persuasive. The instant method is drawn to the step of administering at least 5 g/day of FOS for a time period of at least 90 days. The preamble of the claim reciting the intended use of increasing abundance of Lachnospira does not introduce any manipulative difference (e.g., to whom or how the FOS is administered) to the method. The art of record provides motivation to increase the length of dosage taught by Rochat because of the reasonably predictably increase in Bifidobacterium population.
Applicant further argues that the additional references fail to overcome the deficiencies of Rochat. Applicant rightly notes that each of these references describe benefits of enhanced bifidogenic growth while suppressing pathogenic species but objects that none of the references mention Lachnospira. This is not found to be persuasive. The benefits of enhanced bifidogenic . 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 








Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH C MAIER/Primary Examiner, Art Unit 1623